Citation Nr: 1109595	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.
			
In July 2007 and April 2009 the Board remanded the matter for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service connection for a lumbar spine disorder.

2.  The evidence pertaining to a lumbar spine disorder received subsequent to the April 1998 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  The Veteran has lumbar spine arthritis that is related to service.

4.  An unappealed April 1998 rating decision denied service connection for a cervical spine disorder.

5.  The evidence pertaining to a cervical spine disorder received subsequent to the April 1998 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

6.  The Veteran has cervical spine arthritis that is related to service.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service connection for the Veteran's lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).
	
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for the Veteran's lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for lumbar spine arthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).

4.  The April 1998 rating decision that denied service connection for the Veteran's cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).
	
5.  New and material evidence has been received to reopen the Veteran's claim for service connection for the Veteran's cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  The criteria for service connection for cervical spine arthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for lumbar and cervical spine arthritis; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In an April 1998 rating decision, the Veteran's claims for service connection for a lumbar spine disorder and a cervical spine disorder were denied.  The Veteran was notified of his appellate rights and did not appeal the decision.  Thus, the decision became final.  

In May 2003 the Veteran sought to reopen his claims, and his request was denied by the RO in July 2003 and September 2003 rating decisions.  The Veteran expressed his disagreement with the RO's decisions, and the present appeal ensued.
	
A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  For claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Since the April 1998 rating decision, VA medical treatment records, private treatment records, VA examination reports, and sworn lay testimony have been received.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  

This new evidence is also material.  In the July 1998 rating decision, service connection was denied for both a lumbar spine disability and a cervical spine disability because the record did not show a link between these disorders and service.  Since the 1998 decision, positive nexus evidence has been received as to each claim.  Specifically, in a June 2009 VA treatment record a positive link was made between cervical and lumbar spine arthritis and service, in a private medical report dated in November 2004 a positive link was made between the Veteran's current lumbar spine arthritis and service, and in an August 2003 private medical report a positive link was made between the Veteran's current cervical spine disorder and service.  This evidence is material because it raises a reasonable possibility of substantiating the Veteran's claims for service connection, and is not cumulative or redundant of existing evidence.  As such, the Veteran's claims are reopened, and the merits of the claims will now be addressed.

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of both lumbar and cervical spine arthritis, documented, for example, in x-ray reports of March 2005.

As for the in-service incurrence of the condition, the record shows that in August 1966 the Veteran was involved in a truck accident while on active duty.  He contends that he was riding in a deuce and a half truck when it rolled over and went off the side of a cliff.  The truck was transporting a number of stoves, and this equipment also shifted during the accident, injuring the Veteran.  The Veteran contends that he and a number of fellow service members were pulled from the truck, transported to the hospital, examined, and released.  The Veteran's service treatment records document that at the time of the initial hospitalization, the Veteran complained of shoulder pain.  Approximately 9 days thereafter, the Veteran sought treatment for muscle spasms of the neck.  On the Veteran's Report of Medical History at separation, he complained of recurrent back pain.  He contends that he suffered from neck and back pain throughout the course of his active duty but refrained from seeking formal treatment.  In explanation for the fact that he was not immediately treated for neck or back injuries at the time of the accident, the Veteran states that his shoulder injury essentially represented referred pain from his back and neck and that his neck and back injuries were not yet apparent.  The Board finds that in-service incurrence of both a neck and back injury are established by this evidence.  The service treatment records are directly supportive of an in-service accident, and the Board finds the Veteran's testimony credible regarding his later in-service symptoms and the reason neck and back complaints were not immediately received.
	
As for a nexus to service, the Board finds the evidence is in equipoise.  Taking the positive evidence first, in a June 2009 VA treatment note, an examining physician opined that it was as least as likely as not that the Veteran's current symptoms are related to the in-service accident.  The examiner explained, "this examiner's medical experience is such that I have seen arthritis develop earlier than expected in areas involved in heavy duty injury such as MVA's [motor vehicle accidents] such as his service rollover accident. As such if he has arthritis in neck or back which are common areas for MVA injury then I would consider it at least as likely as not it was post injury arthritis. Vet has never been in any other MVA's, so would then be at least as likely as not it was post-truck rollover injury arthritis of neck and back."  Additionally, with regard to the Veteran's lumbar spine, a November 2004 private medical report of Lyn Jones, RN, DC, NMD, has been received.  In the report she opines, "his clinical condition is clearly as a result of a traumatic injury many years ago in which he was injure[d] in a motor vehicle accident while in the military."  In explanation, she states that as the Veteran has never been involved in another trauma of that magnitude, the in-service accident is the likely etiology of his current symptoms.  She states that the in-service injuries have been continually exacerbated over the years by lifting and working.  As for the Veteran's cervical spine, the record contains an August 2003 statement of a private physician in which the physician concludes that he has examined the Veteran and "found him to suffer from chronic neck pain related to a truck accident which occurred in 1966."

The negative evidence includes a March 2005 VA examination report in which the examiner indicated that the Veteran's current conditions are unrelated to service essentially because the 1966 accident report does not document specific injuries to his back or neck.  Additionally, the August 2003 private medical report, while attributing the Veteran's current cervical spine disorder to service, indicates that his lumbar spine disorder is "not related to the accident but to DDD [degenerative disc disease]."

At minimum, the evidence is in equipoise.  The Board does, however, find the positive evidence to be somewhat more probative than the negative evidence for several reasons.  As described above, the Board does not find it unreasonable that the Veteran did not immediately complain of neck or back pain following the accident.  As suggested by the June 2009 VA treatment provider, neck and back injuries can be slow to emerge and may manifest themselves in early arthritis later.  Moreover, the Veteran did complain of neck spasms not long after the accident.  

For all of these reasons, the Board finds that the evidence, at minimum, is in equipoise, and the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the Veteran's claims must be granted.



ORDER

Service connection for lumbar spine arthritis is granted.

Service connection for cervical spine arthritis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


